Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 1 of 24 PageID #:2821




                    EXHIBIT A
  Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 2 of 24 PageID #:2822




                 Affidavit of Charlie McKeown on Behalf of Dominik Baster

My name is Charlie McKeown. I am a volunteer investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in ​Mays v. Dart​. On April 8, I spoke with Dominik Baster, a
detainee in the Cook County Jail, who provided me with the following information:

   1. Mr. Baster is 34 years old. He has been charged with aggravated driving under the
      influence, and has been incarcerated in Cook County Jail Division 8, tier 3H, dorm 2,
      since January 11, 2020.

   2. Mr. Baster is being detained on a $5,000-D bond that he cannot afford to pay. This bond
      was set in January after Mr. Baster missed a court date, due to being hospitalized.

   3. Mr. Baster has cirrhosis of the liver, which is what led to his hospitalization.

   4. Mr. Baster was supposed to return to the hospital, but the jail has denied him medical
      treatment. He has not seen a doctor in over two months, despite the fact that he is
      currently experiencing severe symptoms of cirrhosis, including blood in his urine.

   5. He also has been prescribed medications for both cirrhosis and high blood pressure, and
      his doctors tell him he needs to drink 3-4 bottles of Ensure each day. However, the jail
      has not consistently provided his medications or Ensure. He will often go 2-3 days
      without his liver medication, and he has not been given enough Ensure.

   6. Mr. Baster has heard that his dorm is under quarantine; however, people are still coming
      in and out. Three people in Mr. Baster’s dorm have died from COVID-19, and others are
      visibly ill.

   7. In addition to the lack of medical treatment he has personally experienced, Mr. Baster has
      witnessed failure to care for others who have symptoms of COVID-19. One such person
      was William Sobczyk, who later died. For approximately one month prior to his
      hospitalization and death, Mr. Sobczyk was vomiting, falling off of his bed, and
      repeatedly requesting medical attention that he did not receive. To Mr. Baster’s
      knowledge, Mr. Sobczyk was able to see a doctor on only one occasion, where a doctor
      merely looked in at him from outside the room, despite the fact that Mr. Sobczy was on
      the floor and unable to get back into bed on his own.

   8. Social distancing is not possible in Mr. Baster’s dorm. He is housed with approximately
      39 other people in one room, with beds less than 4 feet apart.
  Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 3 of 24 PageID #:2823




   9. The shared bathrooms are extremely dirty, and the handicap bathroom is not working.
      There is mold growing in places. They do not have cleaning supplies.

   10. Mr. Baster’s dorm was provided with masks after ​Mays v. Dart​ was filed; however, they
       are being told by medical workers and jail staff not to worry about masks and gloves,
       because they probably already have the virus. As a result, some people in Mr. Baster’s
       dorm are not wearing the masks.


       I declare under penalty of perjury that the foregoing is true and correct.

April 2, 2020                                 /s/Charlie McKeown
Chicago, IL                                   Charlie McKeown
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 4 of 24 PageID #:2824




              Affidavit of Brendan Mohr on behalf of Renaldo Almond

My name is Brendan Mohr. I am a volunteer investigator at the Chicago Community Bond Fund,
assisting Plaintiffs’ counsel in ​Mays v. Dart​. On May 11, I spoke with Renaldo Almond, a
detainee in Cook County Jail, who provided me with the following information:

   1. Mr. Almond is 35 years old. He currently resides in Division 2 (​DIV2-D4-ML-27​) of
      Cook County Jail. Mr. Almond paid his bond on April 29, 2020 and was cleared for
      release on Electronic Monitoring. He changed into his regular street clothes but was then
      processed back in. He has yet to speak with a Social Worker and every White Shirt tells
      him that “it is not their job to deal with that sort of thing.” He is still being held in Cook
      County Jail. He was booked into the jail on November 1, 2019.

   2. Mr. Almond has epilepsy and experiences seizures. Because of his seizures he has a
      permit to sleep on the bottom bunk of bunk beds. He also has an irregular heartbeat.

   3. Mr. Almond is currently in Division 2-D4 with approximately 100 other people, prior to
      that he was housed in Division 2-D2. He says they were moved because the area they
      were in before was condemned. Up until March he was in a room with approximately 500
      people.

   4. The bunks that they are sleeping on are one to two feet away from the other. There are
      three showers and five working toilets for 100 people. Mr. Almond says it can get
      crowded when there are a lot of people trying to shower in the mornings.

   5. Social distancing is not possible when eating or receiving commissary because they all
      get into a line and then sit at tables very close to each other.

   6. Mr. Almond says they are not receiving soap as often as they should. He has not received
      his in over a week and a half. People are using the soap they receive to wash their hands
      and clothes/sheets because laundry doesn’t come around regularly. If they run out of
      soap, they would have to purchase extra from commissary.

   7. Mr. Almond says that they did have access to hand sanitizer at one point but the officers
      put it in their office for their own use and have not been giving it to them as often.

   8. Mr. Almond says that the jail provides them with masks 4 days out of the week, but not
      every single day.

   9. Mr. Almond says that jail staff are often not wearing personal protective equipment even
      after coming from Cermak Hospital.

   10. Mr. Almond says that it is like a “revolving door” of people leaving and coming back to
       the deck. He says people start showing symptoms and get taken to Cermak but a couple
  Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 5 of 24 PageID #:2825




       of days later, they will be back on the deck. The people he spoke to that were taken to
       Cermak Hospital, many of them said they never got tested for COVID-19.

   11. Mr. Almond says three weeks ago, medical staff stopped taking their temperatures and
       vitals everyday. He has never been tested for COVID-19.


I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

May 11, 2020                          /s/ Brendan Mohr
Chicago, Illinois                     Brendan Mohr
  Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 6 of 24 PageID #:2826




                Affidavit of Charlie McKeown on Behalf of Thomas Budasz

My name is Charlie McKeown. I am a volunteer investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in ​Mays v. Dart​. On May 7, I spoke with Thomas Budasz, a
detainee in the Cook County Jail, who provided me with the following information:

   1. Mr. Budasz is 39 years old. He is housed in Division 8, tier 3H.

   2. Mr. Budasz is being detained on a $110,000-D bond that he cannot afford to pay.

   3. Mr. Budasz recently had heart surgery, and had tested positive for COVID-19.

   4. Social distancing is impossible because there are just too many people on the deck.

   5. At least one person has died while inside Mr. Budasz’s deck. That person was removed
      from the cell and the bedding was cleaned, but otherwise the cell and/or surrounding
      areas were not sanitized.

   6. Mr. Budasz has filed several grievances about conditions inside the jail, and has
      encouraged others to do the same. However, he does not believe these grievances are
      being taken seriously or properly processed.


       I declare under penalty of perjury that the foregoing is true and correct.

May 7, 2020                                   /s/Charlie McKeown
Chicago, IL                                   Charlie McKeown
  Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 7 of 24 PageID #:2827




                        Affidavit of Elizabeth Corrado for Malik Gross

My name is Elizabeth Corrado. I am a volunteer investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in Mays v. Dart. On May 7, I spoke with Malik Gross, a
detainee in Cook County Jail, who provided me with the following information:

   1. Mr. Gross is 22 years old. He currently resides in Division 2 (DIV2-D2-O-4) of Cook
      County Jail. Mr. Gross has a $10,000 electronic monitoring bond. He has been in Cook
      County Jail since March, 29, 2020.

   2. On April 30, 2020, Mr. Gross posted $1,000 for his release onto electronic monitoring.
      Mr. Gross could not be released because the Sheriff has run out of monitoring bands.

   3. Mr. Gross is housed in an open dormitory with thirty other people. The dorm is currently
      on quarantine, but Mr. Gross cannot social distance because the bunk beds are only two
      feet away from each other. Mr. Gross sleeps on a lower bunk and is only two feet away
      from his top bunk bedmate and those that sleep directly to his right and left.

   4. Out of the six showers, only three work. The sink is broken and overflowing. There are
      three urinals, and only one of the three toilets work. Thirty people must share three
      showers, three urinals, and one toilet.

   5. Social distancing is not possible on the deck because it is over capacity. There are three
      tables that fit only ten to fifteen people. There are thirty people on Mr. Gross’s deck, and
      so the common area is always over crowded. There is no distancing by the phones. The
      single, shared microwave is not cleaned between uses.

   6. Mr. Gross is not supplied with proper cleaning materials. He receives one bar of soap
      every three days. He has no access to hand sanitizer.

   7. The common areas do not get regularly cleaned. All of the dormmates pitch in to clean
      the areas but it is not enough. Mr. Gross and his dormmates are forced to rip up their
      towels to fashion face towels and cleaning rags. The dormmates have no bleach or
      disinfectant to clean the common areas, so they are forced to use their personal bars of
      hand soap to wipe down tables and phones.

   8. Not all COs wear masks and gloves. Mr. Gross and his dormmates receive masks only
      once a week and they never receive gloves. The COs do nightly shakedowns of
      everyone’s personal belongings.

I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

May 9, 2020                           /s/ Elizabeth Corrado
Chicago, Illinois                     Elizabeth Corrado
  Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 8 of 24 PageID #:2828




                     Affidavit of Charlie McKeown for Darrion Hawkins
My name is Charlie McKeown. I am a Volunteer Investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in Mays v. Dart. On May 8, I spoke to Darrion Hawkins, a
detainee in the Cook County Jail, who provided me the following information.
1. Mr. Hawkins is 21 years old. He is residing in Division 2 (DIV2-D2-O-28) of the Cook County
Jail. He is incarcerated with a bond of $100,000. He was booked on December 6, 2019.
2. Mr. Hawkins has been in Division 2, Dorm 2, “O House” for one week. He is housed with 17-
18 other people. They are not currently quarantined.
3. There is mold in the bathrooms and the bathroom ceiling is collapsing from mold and rot.
4. Social distancing is not possible where Mr. Hawkins lives. At the time of his interview, there
people within one foot of him using the phones. The beds are only a foot or so from one another.
5. Social distancing is not possible where Mr. Hawkins eats, in the bathroom, or in common areas.
6. Mr. Hawkins receives soap but is not distributed daily. He stated he does not receive enough
soap. He does not have access to hand sanitizer.
7. The people housed in the dorm are responsible for cleaning. Jail staff have told them they can
clean the dorm whenever they want, but the jail does not distribute cleaning supplies. The cleaning
solution does not smell like anything and they are usually mopping with dirty water. The same
mops are used on multiple decks, and they smell bad.
8. Mr. Hawkins has been asking officers for a rag to clean with for five days and has been denied.
9. Mr. Hawkins reported that jail staff wear masks but no gloves.
10. Mr. Hawkins is unsure whether anyone in his dorm has COVID-19 symptoms but knows that
no one has been tested.
11. Mr. Hawkins is in recovery from substance addiction. He has also been feeling tired and short
of breath. He has a tickle in his throat. He is not sure whether these are symptoms of COVID-19
and he has not been able to see a nurse or doctor.
12. On May 7, everyone in the dorm filed grievances together. Mr. Hawkins has filed grievances
in the past as well.
13. Mr. Hawkins stated that people are putting up covers “like tents” to try to keep themselves
safe.
14. In the day room, people are shoulder-to-shoulder at the phones, at the TV, and waiting for the
bathroom.
15. There is a man on the deck with an open wound.
16. Mr. Hawkins does not get enough to eat. He receives three pieces of bread, three pieces of
meat, and a bag of chips.
  Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 9 of 24 PageID #:2829




17. Mr. Hawkins has been wearing the same clothes for a week and has not been able to change
his sheets.
I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true and
correct.
May 8, 2020                                           /s/ Charlie McKeown
Chicago, Illinois                                    Charlie McKeown
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 10 of 24 PageID #:2830




                  Affidavit of Mary Ellen Stitt on Behalf of Konrad Hudyka

My name is Mary Ellen Stitt. I am a Volunteer Investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in Mays v. Dart. On May 7, 2020, I spoke with Konrad
Hudyka, a detainee inside Cook County Jail, who provided me the following information:

   1. Mr. Hudyka was to be released on electronic monitoring/home-confinement on or about
       April 28, 2020. Instead, because the County no longer has enough electronic monitoring
       equipment, Mr. Hudyka is being held inside Cook County Jail on a de facto no-bail hold.
   2. Mr. Hudyka is housed in Division 2 – O House, as it is called.
   3. It is not possible to social distance in any space within Division 2 – O House.
   4. Mr. Hudyka is in a dorm with 24 beds, all of which are two to three feet apart. There is no
       way to social distance in the room where they eat.
   5. There are six showers, six toilets, and six sinks. All are about one and one-half feet apart.
       It is not possible to social distance in the bathroom.
   6. The guards drop off two bars of soap to Mr. Hudyka per week. The soap usually lasts him
       until he receives more. Mr. Hudyka must ask a guard to use hand sanitizer, but it is available
       upon request.
   7. The same product – whether it is sanitizer or some unknown substance to Mr. Hudyka – is
       also available if he or other detainees wish to attempt to clean their living spaces. They can
       request mops, brooms, and this particular sanitizing product from the guards. Guards do
       not clean any of the jail area.
   8. Mr. Hudyka receives a mask before he wakes every morning. The detainees in his
       unit/division are wearing masks.
   9. There are no gloves for detainees. The guards wear masks and gloves.
   10. Mr. Hudyka is concerned about the spread of COVID-19 while people are asymptomatic.
       Most bothersome is where he eats with the other detainees. It is not possible to social
       distance and their masks are off the entire time to eat.

I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

May 10, 2020                                                                 /s/Mary Ellen Stitt
Chicago, IL                                                                  Mary Ellen Stitt
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 11 of 24 PageID #:2831




               Affidavit of Rebecca Clough on behalf of Joey Jenkins

My name is Rebecca Clough. I am a volunteer investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in ​Mays v. Dart​. On May 11, I spoke with Joey Jenkins, a
detainee in Cook County Jail, who provided me with the following information:

   1. Mr. Jenkins is 35 years old. He is currently being housed in Division 2 (DIV2-D2-O-26).
      He was booked into Cook County Jail on March 25, 2019 and is being held on a
      $250,000D bond. His bond has yet to be reviewed. Mr. Jenkins was transferred from
      Stateville Prison on May 1, 2020 with six other people including officers and social
      distancing was not possible.

   2. Mr. Jenkins has hypertension and asthma, that he receives two different inhalers for. Mr.
      Jenkins sleeps on the bottom bunk of his bed because he has mobility issues and uses a
      cane.

   3. Mr. Jenkins has only been in Division 2 for one week, prior to that he was in Division 8.
      Division 2 is an open dorm setting with 20 other people.

   4. Mr. Jenkins says social distancing is not possible because toilets and showers are 1 foot
      apart and there is no divider between them. When showering water bounces off of one
      person to the other, it is all open. There is black mold all over the sinks and ceiling. There
      are two sinks that continuously run and spill onto the floors.

   5. Mr. Jenkins says social distancing is also impossible when sleeping, eating, or watching
      TV.. The beds are 2 feet apart, the tables are picnic style and 8 people fit on each side,
      and there is a 32” TV so they all get very close to be able to see it.
   6. The people passing food are not wearing gloves. The phones are all very close together
      and not being sanitized between uses.

   7. Soap is passed once a week but only lasts for one shower use. They do not have regular
      access to hand sanitizer like a dispenser, instead they have to ask CO’s for it. They do not
      get cleaning supplies to clean their cells. Tier workers get a bottle of disinfectant to clean
      the areas but it is used sparingly because it is used to clean the bathrooms as well so
      nothing gets thoroughly cleaned.

   8. Mr. Jenkins says the jail staff have better quality masks than what is given to them but
      they only wear them when entering the dorms. The masks they receive are as thin as
      tissue paper so they don’t last very long. CO’s that distribute the masks are not always
      wearing gloves or they’ll be left on their bunk while they’re asleep.

   9. Mr. Jenkins says that people get removed from the dorm without explanation, sometimes
       in the middle of the night and they don’t return.
   10. Mr. Jenkins was tested for COVID-19 but never given the results. He has not experienced
       any symptoms but has increased feelings of depression, anxiety, and insomnia.
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 12 of 24 PageID #:2832




   11. Mr. Jenkins has filed several grievances in regards to the unsafe conditions of the jail
       during COVID-19 and has yet to receive a response.


I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

May 11, 2020                          /s/ Rebecca Clough
Chicago, Illinois                     Rebecca Clough
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 13 of 24 PageID #:2833




                     Affidavit of Jason Hammond for Rashaud Johnson
My name is Jason Hammond. I am a volunteer investigator at the Chicago Community Bond Fund,
assisting Plaintiffs’ counsel in Mays v. Dart. On May 8, I spoke to Rashaud Johnson, a detainee in
the Cook County Jail, who provided me the following information.
       1. Mr. Johnson is 25 years old. He is residing in Division 2 (DIV2-D2-O-28) of the Cook
       County Jail. He is incarcerated with a no bond order. He was booked on April 28, 2020.
       2. After he was booked, Mr. Johnson was taken straight to Division 2, in a dorm setting
       that appeared to be for people who had just been detained.
       3. Mr. Johnson has asthma and sickle cell anemia. He needs an asthma pump and has not
       been able to see a doctor to secure one.
       4. For the last ten days since he was booked, Mr. Johnson has been in Division 2, Dorm 2,
       “O House” with about 17 other people.
       5. Mr. Johnson’s dorm is not on quarantine, but new people have been arriving from lockup
       at police stations.
       6. Mr. Johnson sleeps on the lower bunk. The bunks on either side of him are about one
       foot away.
       7. In the bathroom, there are three working showers, three working toilets, and four
       working sinks. There is mold in the bathroom and the ceiling is coming apart.
       8. Social distancing is not possible during meals. There are three tables and people eat
       about one or two feet away from each other.
       9. Social distancing is not possible in the bathrooms or other common areas.
       10. Mr. Johnson has received soap from jail staff.
       11. The jail has not given Mr. Johnson his own bottle of sanitizer, but he stated that
       sometimes an officer will let him use their hand sanitizer.
       12. The common areas are cleaned by two tier-workers once a night, but there is only so
       much they can do. They are not able to clean the areas around the beds.
       13. Mr. Johnson has received a mask every other day, but no gloves.
       14. Mr. Johnson and everyone in his dorm has been tested for COVID-19, but they have
       not been informed of their results.
       15. Mr. Johnson hears people waking up and coughing during the night.
       16. Mr. Johnson does not currently have symptoms of COVID-19.
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 14 of 24 PageID #:2834




       17. Mr. Johnson has not seen a counselor. He filled out a medical form requesting for an
       asthma pump. He also wishes to see a dentist because he has pain in his mouth, and also
       suffers from migraines.
I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true and
correct.
May 8, 2020                                            /s/ Jason Hammond,
Chicago, Illinois                                     Jason Hammond
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 15 of 24 PageID #:2835




                       Affidavit of Jason Hammond for Jerome Lawrence

My name is Jason Hammond. I am a Volunteer Investigator at the Chicago Community Bond Fund,
assisting Plaintiffs’ counsel in Mays v. Dart. On May 11, 2020, I spoke to Jerome Lawrence, a
detainee in the Cook County Jail, who provided me the following information.

1. Mr. Lawrence is 51 years old. He is currently residing in Division 10 (DIV10-4A-4124-1) of the
   Cook County Jail. He is incarcerated on a no bail, meaning he does not have a monetary bond he
   could post to get free. He has been in the Jail since September 13, 2015.

2. Mr. Lawrence is currently in a deck that is on quarantine.

3. The bathrooms in Mr. Lawrence’s deck are not safe. There is one urinal, two toilets, one sink,
   and two working showers. All of these are within 6 feet of each other and are often being used at
   the same time.

4. Each day, Mr. Lawrence is allowed four hours out of his cell into the common area. While in the
   common area, social distancing is impossible. Many inmates walk freely near each other. The
   Sheriff’s Officers do not attempt to enforce rules requiring six feet of space. While out of the
   cells, the inmates eat at tables sitting within just a few feet of each other.

5. Certain inmates are designated to clean the common areas, but they do not receive enough time
   nor proper equipment to adequately clean all the surfaces.

6. Mr. Lawrence has filed numerous grievances but rarely if ever hears back. He has complained
   about the unsanitary conditions at the jail, including the lack of ventilation, bad smell, the
   presence of rats and cockroaches, and the impossibility of social distancing.

I am providing this hearsay declaration because of restrictions on visitors and contact with detainees
in the Cook County Jail. I declare under penalty of perjury that the foregoing is true and correct.

May 12, 2020                                           /s/ Jason Hammond
Chicago, Illinois                                      Jason Hammond
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 16 of 24 PageID #:2836




                       Affidavit of Brendan Mohr for Nelson Pacheco
My name is Brendan Mohr. I am a Volunteer Investigator at the Chicago Community Bond Fund,
assisting Plaintiffs’ counsel in Mays v. Dart. On May 7, I spoke to Nelson Pacheco, a detainee in
the Cook County Jail, who provided me the following information:
       1. Mr. Pacheco is 44 years old. He is residing in Division 2 (DIV2-D4-OL-23) of the Cook
       County Jail. He is incarcerated with no bond and his bond has never been reviewed. He
       was booked on January 24, 2020.
       2. Mr. Pacheco has been in Division 2 for three months. The building he currently resides
       in is dirty and was empty for about two and a half years.
       3. Mr. Pacheco’s deck is not on quarantine. A couple of sanitation workers tested positive
       for COVID-19 and the deck went on quarantine for about a month. During quarantine, the
       jail continued to add new people to the deck.
       4. Mr. Pacheco’s deck houses 89 people currently.
       5. Mr. Pacheco sleeps on the lower bunk, and the upper bunk is unoccupied. The bunks on
       either side of him are less than three feet away.
       6. There is one bathroom for the deck and all the toilets are functional. There are four
       shower stalls, two of which are broken. The other shower heads do not work well. There is
       hot water.
       7. Mr. Pacheco is the janitor for the deck. He cleans the bathroom every night and is paid
       a dollar a day.
       8. Jail staff have asked Mr. Pacheco and the people on his deck to save and recycle their
       gloves.
       9. Mr. Pacheco stated he is not receiving proper personal protective equipment (“PPE”).
       Officers are not consistently distributing PPE. Mr. Pacheco stated some officers do not
       want to be bothered and others are overworked and starting to underperform.
       10. Mr. Pacheco cannot socially distance while eating. Everyone crowds into the benches
       at the same time.
       11. Social distancing is “not even remotely possible” on Mr. Pacheco’s deck.
       12. Mr. Pacheco receives tiny bars of soap every other day.
       13. There is a bottle of hand sanitizer on the deck, filled with a quarter hand sanitizer and
       the remainder with bleach and water.
       14. Mr. Pacheco stated that the jail staff have masks, but they do not all wear them. He has
       witnessed officers playing cards with detainees without wearing masks.
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 17 of 24 PageID #:2837




       15. Mr. Pacheco has seen three people get sick with COVID-19: Earl Frye, Trent Adams,
       and Joe Buckhead. Those individuals left the deck and Mr. Pacheco has not seen them
       since. He assumes they were positive because the deck went on quarantine immediately
       after they left.
       16. Mr. Pacheco has not been tested for COVID-19 and has not observed anyone else being
       tested.
       17. Mr. Pacheco believes he has been exposed to COVID-19 but has not had symptoms.
       He has a sore throat that he attributes to low air quality.
       18. Mr. Pacheco has not filed grievances because it is up to jail staff to bring the grievance
       slips. He stated it can be hard to get the officers to do things.


I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true and
correct.
May 7, 2020                                            /s/ Brendan Mohr
Chicago, Illinois                                     Brendan Mohr
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 18 of 24 PageID #:2838




                            Affidavit of Darryl Li for Kevin Walker
My name is Darryl Li. I am a Volunteer Investigator at the Chicago Community Bond Fund,
assisting Plaintiffs’ counsel in Mays v. Dart. On May 7, I spoke with Kevin Walker, a detainee in
Cook County Jail, who provided me the following information:
1. Mr. Walker is 38 years old. He is residing in Division 2 (DIV2-D2-O-22) of Cook County Jail.
He is incarcerated with a bond of $150,000. He was booked on February 20, 2020. His bond was
reviewed on April 16, 2020.
2. Mr. Walker left Stateville Correctional Center on April 28. At Stateville, he was told he was
going home, but was taken to Cook County Jail. He rode in a van with three inmates and two
officers; social distancing was impossible in the van.
3. Mr. Walker is living with 17 other people in Division 2, dorm 2. They all sleep on the lower
bunks, but the bunkbeds are three feet apart from each other.
4. The dorm has six toilets and three working sinks. There is a mop sink covered in mold. Only
two of six showers are functional. There is one common drinking fountain. The fluorescent lights
in the bathroom are falling off, which has been noted by building inspectors. The building has been
condemned.
5. Mr. Walker eats at tables in the dorm where social distancing is impossible; all the people in the
dorm receive their trays at the same time.
6. To socially distance in the showers, the people in the dorm decided to shower one at a time. The
jail does not enforce this.
7. Social distancing is not possible in the common areas. The phones are spaced right next to each
other. And the TV is small, requiring everyone to sit closely in order to see it. Mr. Walker and
others in the dorm have asked staff to crack open the window in the common room, but they have
not.
8. Mr. Walker receives two small bars of soap per week and states it is not enough to remain
sanitary.
9. Mr. Walker does not have access to hand sanitizer. The nursing staff have a bottle, and when
they come by you can ask them for a squirt of hand sanitizer.
10. Mr. Walker and another individual are the dorm workers responsible for cleaning. Mr.
Walker’s cleaning partner has a colostomy bag. The jail provides one spray bottle for cleaning the
whole dorm if Mr. Walker asks for it. He tore about a personal towel to make rags for cleaning.
This was Mr. Walker’s own idea because the jail did not provide rags, paper towels, etc.
11. Mr. Walker states that the one spray bottle provided for cleaning is not enough for the phones,
the tables, the TV, the water fountain, and everything that should be wiped down.
12. Mr. Walker does not receive compensation or benefits of any kind for cleaning the dorm.
13. They share brooms and mops with other decks, some of which may be under quarantine.
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 19 of 24 PageID #:2839




14. Mr. Walker has received masks from the jail but no gloves.
15. Mr. Walker observes the staff wearing masks, but few wear gloves. Staff bring trays of food
without gloves. And the staff does not require Mr. Walker to wear gloves when passing out trays
of food.
16. Mr. Walker has not experienced any symptoms of COVID-19. An officer informed Mr. Walker
that he had recently recovered from COVID-19. The officer was not wearing a mask. Mr. Walker
does not recall the officer’s name.
17. Mr. Walker tried to file a grievance on May 6, but was told the jail was out of grievance forms.
I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true and
correct.
May 7, 2020                                            /s/ Darryl Li
Chicago, Illinois                                        Darryl Li
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 20 of 24 PageID #:2840




                          Affidavit of Darryl Li for Antonio White

My Name is Darryl Li. I am a volunteer investigator at the Chicago Community Bond Fund,
assisting Plaintiffs’ counsel in Mays v. Dart. On May 1, I spoke with Antonio White, a detainee
in Cook County Jail, who provided me the following information:

   1. Mr. White is 27 years old. He currently resides in Division 5 (DIV5-1E-16-1) of Cook
      County Jail. He entered the Jail on April 3, 2020. Mr. White was originally given a
      $3,000 bond. This was supposed to have changed to $1,000 on May 4, 2020.

   2. Mr. White has been diagnosed with HIV. He has not had medication for over a year. He
      cannot get access to his levels because the staff will not draw his blood for testing due to
      COVID-19. Mr. White also suffers from asthma.

   3. Mr. White was moved, along with his whole dorm from Division 2, dorm 3 JJ, after they
      all filed grievances about the water. They entered Division 5 on May 1.

   4. Mr. White is alone in his cell, but the unit is not quarantined. There were 20 people in the
      day room, during this interview. Mr. White does not have hot water in his cell. His cell
      has mold, rust, and the toilet floods.

   5. He does not have access to soap. The staff asked the inmates on April 4 if they could
      afford soap and told them to fill out a request for a care package if they could not afford
      it. Mr. White requests soap every day. He does not have access to hand sanitizer. They
      are given only a watered-down substance to clean with—no bleach or other cleaning
      chemicals are provided. When he first arrived, he had to clean his own cell on his hands
      and knees because it was completely dirty, and the mop head was so dirty, it was
      unusable.

   6. He was given a mask a couple times, but no gloves. The staff wear masks when
      interacting with inmates, otherwise they do not wear them.

   7. Mr. White was experiencing a very raspy voice and shortness of breath. His inhaler was
      not helping him. He was having hot flashes. These symptoms started when he was in
      Division 3 and someone else on his deck had symptoms. During this time (the whole
      month of April), 3 or 4 inmates had symptoms and were taken out. Mr. White was not
      given any information on whether they tested positive.

   8. Mr. White has continually asked for testing, but his requests have been refused.

   9. Mr. White, along with others, filed a grievance on April 17 about being too close together
      with other inmates, not having sanitizer, masks, gloves, or hot water. On April 26, Mr.
      White filed another grievance about not receiving proper equipment for cleaning or any
      information on how to properly clean. He had not heard back about either grievance.
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 21 of 24 PageID #:2841




I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declared under penalty of perjury that the foregoing is true
and correct.

May 10, 2020                                                                        /s/ Darryl Li
Chicago, Illinois                                                                   Darryl Li



                        Affidavit of Sara Rosenburg for Antonio White

My Name is Sara Rosenburg. I am a volunteer investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in Mays v. Dart. On May 7, I spoke with Antonio White, a
detainee in Cook County Jail, who provided me the following information:

   1. Parts of Division 5 have been condemned because staff have not fixed the water pressure.
      They have only fixed the hot water. Some inmates have been drinking water from the
      shower because the water fountain in the day room is broken. During the day, Mr. White
      would have to ask someone else to pass him a cup of water from their cell.

   2. Mr. White ended up having to buy soap from commissary because he had not received
      any soap in over a week.

   3. Staff have been handing out masks with their bare hands, so Mr. White has refused to
      accept or wear the masks.

   4. Someone on his tier is awaiting test results and has not been quarantined while waiting.

   5. Mr. White has continually asked for a test because of his sore throat, raspy voice, and
      fluctuating temperature. He has been refused a test and told by staff that he would have to
      talk to a doctor because they do not want to “waste tests.”

   6. He was told to sign a consent form if he wanted to be tested for COVID-19 but refused
      unless he could see a doctor. Staff are not allowing anyone to see the doctor.

   7. Mr. White filed an additional grievance on May 6, 2020. He received a response to one of
      his grievances on May 7, 2020, although he is unsure to which grievance the response
      corresponds. The response states that the jail is supplying more cleaning supplies and
      working on social distancing.

   8. Mr. White was planning to file another grievance about lack of access to the doctor,
      dentist, or adequate medication.

   9. Mr. White does not know if any of his medication is working properly and he is
      concerned that he could faint or die any day because of this.
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 22 of 24 PageID #:2842




I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declared under penalty of perjury that the foregoing is true
and correct.

May 10, 2020                                                                /s/ Sara Rosenburg
Chicago, Illinois                                                           Sara Rosenburg
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 23 of 24 PageID #:2843




                   Affidavit of Mary Ellen Stitt on Behalf of Melvin Wolfe

My name is Mary Ellen Stitt. I am a Volunteer Investigator at the Chicago Community Bond
Fund, assisting Plaintiffs’ counsel in Mays v. Dart. On May 7, I spoke with Melvin Wolfe, a
detainee in Cook County Jail, who provided me the following information:

   1. On April 27, 2020, Mr. Wolfe’s bond was reviewed – previously a “no bond” hold - and
       modified to home confinement/electronic monitoring. Mr. Wolfe, upon information and
       belief as of the drafting of this affidavit, has not been released from the Cook County Jail.
   2. Mr. Wolfe is housed in a dormitory in Division 2 with roughly 20 to 25 people other
       detainees.
   3. Mr. Wolfe’s bunk is no more than three feet on either side from another detainee.
   4. The detainees share three showers and three toilets. Two of the showers and one of the
       sinks do not drain and detainees try to clear them of clogs but the dirt/grime/unsanitary
       conditions of the facilities is overwhelming. Bugs and gnats are common in the bathroom.
       Tiles are peeling from walls and ceilings and half of the lights do not function.
   5. The detainees share one water fountain and they share three phones. The fountain and
       phones are not sanitized or even wiped down after use. Some detainees use their own
       towels, attempting to clean common surfaces, but are not given cleaning supplies.
   6. Mr. Wolfe and the other detainees share three tables when eating. They sit somewhere
       between three and five feet apart.
   7. There is mold on nearly every surface – the walls, ceilings, and floors. Mr. Wolfe, asthmatic
       since childhood, has difficulty breathing and noticed other detainees develop respiratory
       issues as well in Division 2.
   8. Mr. Wolfe says that detainees are given a mop and water to clean their cells and the
       bathroom, but no chemicals/cleansers whatsoever. Jail staff has not been regularly cleaning
       or “spraying down” the dormitory at all.
   9. Mr. Wolfe receives a one-inch think soap once weekly. That may last two to three days.
       Anything more must be purchased at the commissary. There is no access to hand sanitizer.
   10. Detainees receive a mask two to three times per week, so they are re-used often. Guards
       are not regularly wearing masks or gloves; food is distributed without the use of PPE.
   11. Mr. Wolfe’s cellmate where he was initially housed in Division 8 passed away after testing
       positive for COVID-19.
   12. The area was not subsequently cleaned. Jail staff put an "X" over those areas where
       detainees should sit or stand, but there was no enforcement of distancing and it was not
       possible anyway. One night, the floor was “sprayed down.”
   13. All 20 detainees in that particular dormitory were put in “quarantine.” They had more
       space, but there was no distancing in the bathrooms, in the common areas, or at the phones.
   14. Mr. Wolfe experienced flu-like symptoms that became severe. His requests to see medical
       personnel were ignored over the course of three full weeks while in “quarantine.”
   15. Mr. Wolfe was tested and he came back positive for COVID-19.
 Case: 1:20-cv-02134 Document #: 93-2 Filed: 05/12/20 Page 24 of 24 PageID #:2844




   16. In his current dorm, several detainees are experiencing and displaying COVID-19
       symptoms, including respiratory difficulty, loss of sense of smell and taste, coughing, and
       headaches.
   17. Those with symptoms are not being tested for COVID-19 and are not receiving medical
       attention.
   18. Mr. Wolfe filed three grievances.

I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

May 10, 2020                                                                /s/Mary Ellen Stitt
Chicago, IL                                                                 Mary Ellen Stitt
